Citation Nr: 1629112	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-46 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2013, the Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is associated with the record.  In addition, the Veteran submitted additional evidence directly to the Board with a waiver of initial RO consideration.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

In May 2013, the Board remanded the issue on appeal, as well as the issues of entitlement to service connection for a ruptured aortic aneurysm and residuals of a cerebrovascular accident (CVA).  In a September 2013 rating decision, the VA Appeals Management Center (AMC) granted entitlement to service connection for ruptured dissected ascending aortic aneurysm and cartotid stenosis and residuals of CVA.  As this constitutes a complete grant of the benefits sought on appeal, the Board finds these issues are no longer for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In accordance with a May 2013 Board Remand, the Veteran underwent VA examination in June 2013.  After performing a physical examination and reviewing the Veteran's medical history, the VA examiner opined, in pertinent part, that there was no substantial medical evidence to opine that the Veteran's posttraumatic stress disorder (PTSD) caused or aggravated the Veteran's hypertension.  In addition, the VA examiner found there was no association between complications of radiation therapy or laryngeal cancer and hypertension, as no references were found, to include from a literature search.

Here, the Board notes that following the June 2013 VA examination, the AMC obtained private treatment records pertaining to the Veteran's hypertension.  Specifically, a July 2001 private treatment record shows the Veteran's blood pressure was elevated, and his medication for depression was subsequently increased.  Additionally, a September 2009 private medical record indicates that because of the Veteran's dissection, the private physician wanted to lower the Veteran's blood pressure, and therefore, he increased the Veteran's medication.  In this respect, the Board notes the AMC granted entitlement to service connection for ruptured dissected ascending aortic aneurysm and cartotid stenosis in a September 2013 rating decision.  As the June 2013 VA examiner did not have the opportunity to review this new evidence or provide an opinion on the now service-connected ruptured dissected ascending aortic aneurysm and cartotid stenosis, the Board finds additional remand is warranted for an addendum opinion to determine whether the Veteran's hypertension is proximately due to service-connected disability.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2014); 38 C.F.R. 
§ 3.159 (2015).  

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file, to include a copy of this Remand, to the June 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of the Veteran's hypertension.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was caused or aggravated by a service-connected disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

The Veteran is service-connected for PTSD, squamous cell carcinoma left true vocal cord, residuals of cerebrovascular accident, and ruptured dissected ascending aortic aneurysm and cartotid stenosis.  
In particular, the VA examiner should address the July 2001 private treatment record indicating that the Veteran's blood pressure was elevated and his medication for depression was subsequently increased.  The VA examiner should also address the September 2009 private medical record reflecting that because of the Veteran's dissection, the private physician wanted to lower the Veteran's blood pressure, and therefore, he increased the Veteran's medication.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  After completing the above development, re-adjudicate the claim of entitlement to service connection for hypertension, to include as due to exposure to herbicides, and to include as secondary to service-connected disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




